                       No. 6:21-cv-00092

               Jonathan Dewayne Stephen, Jr.,
                           Plaintiff,
                               v.
              Palestine Police Department et al.,
                          Defendants.


                            ORDER

   Plaintiff Jonathan Dewayne Stephen, Jr., proceeding pro se
and in forma pauperis, filed this lawsuit pursuant to 42 U.S.C.
§ 1983. The case was referred to United States Magistrate
Judge John D. Love. Doc. 12.
    On April 27, 2021, the magistrate judge issued a report rec-
ommending that plaintiff’s claims against the Palestine Police
Department should be dismissed with prejudice for failure to
state a claim upon which relief can be granted pursuant to 28
U.S.C. § 1915A(b)(1). Doc. 17. The report further concluded
that plaintiff’s complaints against Officers Rodriguez and
Smith should be summarily dismissed as malicious under 28
U.S.C. § 1915(e)(2)(B). Id.
    Plaintiff filed objections to the report. Doc. 20. The court
reviews the objected-to portions of a magistrate judge’s report
de novo. See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(1). The
magistrate judge recommended dismissal of plaintiff’s claims
against the Palestine Police Department because it is a non-
jural entity, thus plaintiff failed to state a claim against the De-
partment upon which relief can be granted. Doc. 17 at 3. As to
defendants Rodriguez and Smith, the magistrate judge rec-
ommended that plaintiff’s claims against them be dismissed
as malicious because they had been previously adjudicated in
other actions. Id. at 4 (citing Stephen v. Palestine Police Dep’t et
al., No. 6:18-CV-00652 (E.D. Tex. 2020); Stephen v. E. Tex. Med.
Ctr., Palestine et al., No. 6:20-CV-00023 (E.D. Tex. 2020)).
      Plaintiff’s objections address neither of these grounds for
dismissal. Instead, he urges that the court has jurisdiction
over his claims against Rodriguez and Smith under 42 U.S.C.
§ 1983. Doc. 20 at 1. The magistrate judge’s recommendation,
however, did not turn on a lack of jurisdiction. Rather, the
magistrate judge recommended dismissal because plaintiff
asserts duplicative claims that have already been adjudicated.
See Doc. 17 at 4 (citing Pittman v. Moore, 980 F.2d 994, 995 (5th
Cir. 1993)). This was not in error. See Wilson v. Lynaugh, 878
F.2d 846, 850 (5th Cir. 1989) (“[C]omplaints may be dismissed
. . . when they seek to relitigate claims which allege substan-
tially the same facts . . . which have already been unsuccess-
fully litigated.”).
    For these reasons, having reviewed the magistrate judge’s
report de novo, the court accepts the magistrate judge’s rec-
ommendation. Plaintiff’s claims against the Palestine Police
Department are dismissed with prejudice for failure to state a
claim under 28 U.S.C. § 1915A(b)(1). Plaintiff’s claims against
defendants Rodriguez and Smith are summarily dismissed as
malicious under 28 U.S.C. § 1915(e)(2)(B).
                        So ordered by the court on May 24, 2021.



                                   J. C AMPBELL B ARK ER
                                 United States District Judge




                              -2-
